Case 1:20-cv-11531-ADB Document 13 Filed 03/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Dr. SHIVA AYYADURAI

CASE NO. 1:20-CV-11531-ADB

)

Plaintiff, )
) .
Vv, ) JURY DEMANDED ae
) ae
MARTIN WALSH, in his individual _ ) SH
capacity, WILLIAM EVANS, in his) = 2
individual capacity, and the CITY OF ) a
BOSTON, ) = 3
Defendants. ) 2 5

cz ch Wd 17 SW Ut

YuaTo NI

108
108s

49013

a3

MOTION FOR LEAVE TO AMEND COMPLAINT

Plaintiff respectfully seeks this court’s leave to file an amended complaint, based on the

accompanying memorandum of law.

Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
Plaintiff, pro se

701 Concord Ave,
Cambridge, MA 02138
Phone: 617-631-6874

Email: vashiva@vashiva.com

CERTIFICATE OF SERVICE

February 25 , 2021

I certify that this document was sent electronically by email to opposing counsel Nieve

Anjomi Esq. at the City of Boston Law Department, who also received a copy of the proposed
amended complaint, prior to filing.

Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
Plaintiff, pro se

701 Concord Ave,
Cambridge, MA 02138

CERTIFICATE OF CONFERRAL PER LR 7.1

March 1, 2021
Case 1:20-cv-11531-ADB Document13 Filed 03/01/21 Page 2 of 2

Plaintiff certifies that he conferred with counsel for the defendants, who did not consent to the
filing of the amended complaint.

Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
March 1, 2021 Plaintiff, pro se

701 Concord Ave,

Cambridge, MA 02138
